Case 4:18-cv-00778-RAS-KPJ Document 1 Filed 11/02/18 Page 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

                                                    :
Eugene Triana,                                      :
                                                      Civil Action No.: 4:18-cv-778
                                                    :
                        Plaintiff,                  :
        v.                                          :
                                                    :
Gila, LLC d/b/a Municipal Services Bureau,          :
                                                      COMPLAINT
                                                    :
                                                      JURY
                        Defendant.                  :
                                                    :
                                                    :

        For this Complaint, Plaintiff, Eugene Triana, by undersigned counsel, states as follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that Defendant

transacts business in this District and a substantial portion of the acts giving rise to this action

occurred in this District.

                                              PARTIES

        4.      Plaintiff, Eugene Triana (“Plaintiff”), is an adult individual residing in Plano,

Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      Defendant Gila, LLC d/b/a Municipal Services Bureau (“Gila”), is a Texas

business entity with an address of 8325 Tuscany Way, Building 4, Austin, Texas 78752-3630,

operating as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. §

1692a(6).
Case 4:18-cv-00778-RAS-KPJ Document 1 Filed 11/02/18 Page 2 of 4 PageID #: 2




                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A.     The Debt

       6.      Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes, which meets the definition of a “debt” under 15 U.S.C. §

1692a(5).

       8.      The Debt was purchased, assigned or transferred to Gila for collection, or Gila

was employed by the Creditor to collect the Debt.

       9.      Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.     Gila Engages in Harassment and Abusive Tactics

       10.     Within the last year, Gila began calling Plaintiff in an attempt to collect the Debt

from a person other than Plaintiff (the “Debtor”).

       11.     In September 2017 and on multiple occasions thereafter, Plaintiff advised Gila

that the Debtor could not be reached at his telephone number.

       12.     Nevertheless, Gila continued to call Plaintiff in an attempt to collect the Debt.

C.     Plaintiff Suffered Actual Damages

       13.     Plaintiff has suffered and continues to suffer actual damages as a result of

Defendant’s unlawful conduct.

       14.     As a direct consequence of Defendant’s acts, practices and conduct, Plaintiff

suffered and continues to suffer from humiliation, anger, anxiety, emotional distress, fear,

frustration and embarrassment.



                                                 2
Case 4:18-cv-00778-RAS-KPJ Document 1 Filed 11/02/18 Page 3 of 4 PageID #: 3




                                   COUNT I
                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       15.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       16.     Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged in

behavior the natural consequence of which was to harass, oppress, or abuse Plaintiff in

connection with collection of the Debt.

       17.     Defendant’s conduct violated 15 U.S.C. § 1692d(5) in that Defendant caused a

phone to ring repeatedly and engaged Plaintiff in telephone conversations with the intent to

annoy and harass Plaintiff.

       18.     Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair and

unconscionable means to collect the Debt.

       19.     The foregoing acts and omissions of Defendant constitute numerous and multiple

violations of the FDCPA.

       20.     Plaintiff is entitled to damages as a result of Defendant’s violations.

                                   COUNT II
                VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                        TEX. FIN. CODE ANN. § 392, et al.

       21.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       22.     Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       23.     Defendant are each a “debt collector” and a “third party debt collector” as defined

by Tex. Fin. Code Ann. § 392.001(6) and (7).

       24.     Defendant caused a telephone to ring repeatedly, with the intent to annoy or abuse

Plaintiff, in violation of Tex. Fin. Code Ann. § 392.302(4).


                                                 3
Case 4:18-cv-00778-RAS-KPJ Document 1 Filed 11/02/18 Page 4 of 4 PageID #: 4




       25.    Plaintiff is entitled to injunctive relief and actual damages pursuant to Tex. Fin.

Code Ann. § 392.403(a)(1) and (2), and to remedies under Tex. Bus. & Comm. Code § 17.62

pursuant to Tex. Fin. Code Ann. § 392.404(a).

                                    PRAYER FOR RELIEF

              WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

                  2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A);

                  3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                       § 1692k(a)(3);

                  4. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

                  5. Actual damages pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

                  6.   Remedies under Tex. Bus. & Comm. Code § 17.62 pursuant to Tex. Fin.

                       Code Ann. § 392.404(a);

                  7. Punitive damages; and

                  8. Such other and further relief as may be just and proper.

                         TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: November 2, 2018
                                             Respectfully submitted,

                                             By /s/ Jody B. Burton

                                             Jody B. Burton, Esq.
                                             CT Bar # 422773
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             E-mail: jburton@lemberglaw.com
                                             Attorneys for Plaintiff


                                                 4
